Citation Nr: 1447556	
Decision Date: 10/27/14    Archive Date: 11/05/14

DOCKET NO.  12-17 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial rating in excess of 10 percent before October 8, 2009, and after December 1, 2009, for degenerative disk disease of the cervical spine, status post laminectomy C6-C7 from herniated nucleus pulposus.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 2005 to March 2007.

The appeal to the Board of Veterans' Appeals (Board) arises from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which granted the Veteran's claim of service connection for degenerative disc disease of the cervical spine and assigned it a 10 percent rating, effective March 22, 2007.  The Veteran filed a NOD, disagreeing with the assigned rating.  In an April 2012 rating decision, the RO assigned a temporary total (100 percent) rating for the Veteran's service-connected degenerative disc disease of the cervical spine pursuant to 38 C.F.R. § 4.30 (based on a period of convalescence from October 8, 2009, to November 30, 2009), with the 10 percent rating restored from December 1, 2009, upon termination of the temporary total rating.  The RO also issued a Statement of the Case (SOC) in April 2012 continuing the Veteran's 10 percent rating.  In June 2012, the Veteran filed his Substantive Appeal.  

In September 2014, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a videoconference hearing.  A copy of the hearing transcript has been associated with the claims file.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2014).

The Veteran has requested a higher initial rating for his service-connected degenerative disc disease of the cervical spine, status post laminectomy C6-C7 from herniated nucleus pulposus.  This disability is currently assigned a 10 percent rating as degenerative arthritis of the spine under 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2014).  The relevant rating criteria for disabilities of the spine contemplate limitation of flexion; limitation of combined ranges of motion in all directions; and muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  An additional criterion considers whether there have been any incapacitating episodes in the past 12 months.  An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  

Evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 (2014) and functional loss due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. § 4.45 (2014).  See, in general, DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Board notes that the Veteran testified at his September 2014 hearing that he experiences radiating pain that extends to his hands and his right shoulder; he also reported experiencing spasms.  The Veteran also stated that he has incapacitating episodes.  Specifically, the Veteran told the undersigned that on days that he is not working, he is bedridden and takes medication that he is not permitted to take on days when he works.  He explained that he has approximately 14 days off of work every month, and that he experiences acute symptoms so severe that he stays in bed during much of the time.  The Veteran described the medication he takes or has previously taken to help with the symptoms, including: hydrocodone, Somos, Lyrica, Naprosyn, Naproxen, and over the counter anti-inflammatories.  The Veteran testified that he had previously received injections to treat his symptoms, too.  The Veteran also explained how much his pain limits his range of motion and mobility, stating that he turns his whole body to prevent any pain.  Finally, the Veteran testified that his physician scheduled him for another cervical spine surgery for December 2014.

The Veteran's last VA examination for his cervical spine disability was conducted in February 2011.  At that time, the examiner noted that the Veteran did not have incapacitating episodes and there was no evidence of radiating pain.  The VA examination report notes flexion to 45 degrees, right and left lateral flexion to 45 degrees, and right and left lateral rotation to 80 degrees.  Repetitive motion of his neck in all ranges actively and passively produced no indication of pain, weakness, or fatigue.

The Board notes that the most recent examination was conducted over 3 years ago.  When available evidence is too old for an adequate evaluation of the Veteran's current condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  Moreover, while the Board has reviewed the VA and private treatment records associated with the claims file, there is no other medical evidence on file from which the Board can accurately determine the current severity of his service-connected cervical spine degenerative disk disease, status post laminectomy C6-C7 from herniated nucleus pulposus.

Given the allegation of worsening, the Veteran's report of symptoms that were not reflected in the previous VA examination, and because there is insufficient evidence upon which the Board can assess the current severity of the Veteran's cervical spine degenerative disc disease status post laminectomy C6-C7 from herniated nucleus pulposus, the Board finds that a new examination-with findings responsive to applicable rating criteria-is needed to fully and fairly evaluate the Veteran's claim for an initial increased rating.  Allday v. Brown, 7 Vet. App. 517 (1995); Caffrey v. Brown, 6 Vet. App. 377 (1994).  See also Snuffer v. Gober, 10 Vet. App. 400 (1997).  

The Board notes that the Veteran submitted additional information, in the form of written statements (See February 2014 and June 2014 Statements from the Veteran) and private treatment records, that was not considered by the RO in the April 2012 SOC or the August 2013 rating decision.  These records were not accompanied by a waiver of initial RO consideration, but because of the need for a remand in this case, a waiver is not required.  However, these records must be considered upon the readjudication of the claim.

Any VA treatment records should be obtained and associated with the file on remand.  38 C.F.R. § 3.159(c)(2); Bell v. Derwinksi, 2 Vet. App. 611 (1992).
All ongoing private treatment records should also be obtained and added to the claims file.  See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1) (West 2002).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran for the appropriate release to obtain any outstanding private treatment records.  With the Veteran's authorization, the RO/AMC should then obtain the Veteran's recent private treatment records.  If no additional records are located, the Veteran must be notified and a written statement to that effect should be requested for incorporation into the record.

2.  The RO should also obtain any outstanding VA treatment records.  All efforts to obtain these records must be documented in the claims file.

3.  Arrange for the Veteran to undergo a VA examination to determine the severity of his service-connected cervical degenerative disc disease, status post laminectomy C6-C7 from herniated nucleus pulposus.  The claims folder must be thoroughly reviewed by the examiner in connection with the examination, and a complete history should be elicited directly from the Veteran.  Any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail. 

The examiner should list the range of motion of the Veteran's cervical spine in all directions.  After reviewing the claims folder, obtaining a history of complaints from the Veteran, and conducting a thorough examination of the Veteran, the examiner should respond to each of the following inquiries:

 a.  Does the cervical spine exhibit weakened movement, excess fatigability, incoordination, or pain on use attributable to the service-connected disability (if feasible, these determinations should be expressed in terms of the degree of additional range of motion loss due to these symptoms)?

 b.  Does pain significantly limit functional ability during flare-ups or when the cervical spine is used repeatedly over a period of time (these determinations should also, if feasible, be portrayed in terms of the degree of additional range of motion loss due to pain on use or during flare-ups)?

 c.  Please identify any neurological findings related to the service-connected cervical spine disability and fully describe the extent and severity of those symptoms.  The examiner should address the Veteran's contentions that he experiences radiating pain and spasms.

d.  Please determine whether the Veteran has experienced any incapacitating episodes in the past 12 months, and if so, identify their duration.  The examiner is asked to consider the Veteran's lay statements that he is bedridden on days that he does not work, up to 14 days per month.

Please provide the rationale for any opinion expressed.   The basis for each opinion is to be fully explained with a complete discussion of the pertinent (lay and medical) evidence of record and sound medical principles, including the use of any medical literature, which may reasonably illuminate the medical analysis in the study of this case.

4. After the development requested above has been completed, again review the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto. Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



